THOMPSON, J.
AFFIRMED. See Robinson v. State, 32 Fla. L. Weekly D1245, — So.2d -, 2007 WL 1372658 (Fla. 5th DCA May 11, 2007) (“[T]o be preserved for appeal, the specific legal ground upon which a claim is based must be raised at trial and a claim different than that will not be heard on appeal.”); Huck v. State, 881 So.2d 1137, 1144-45 (Fla. 5th DCA 2004) (affirming where defendant’s purportedly reasonable, uncontroverted hypotheses of innocence were unreasonable and conflicted with evidence presented by State).
SAWAYA and PLEUS, JJ., concur.